New World now contends, and we agree, that subsequent developments have rendered this appeal moot. Subsequent to oral argument of this case, an unrelated third-party corporation has acquired in excess of 95 per cent of Kenner Parker’s common stock pursuant to a publicly announced merger agreement under which Kenner Parker ultimately will become a wholly owned subsidiary of the acquiror. This being so, there is no longer any practical possibility of a tender offer by New World for Kenner Parker stock. Since the party who claimed to be aggrieved by the preliminary injunction no longer has a personal stake in its outcome, the appeal must be dismissed as moot and the report must be discharged. See, e.g., Blake v. Massachusetts Parole Bd., 369 Mass. 701, 703 (1976), and cases cited. Accordingly, we vacate the injunction appealed from with a notation that the decision is not on the merits, and remand the case to the Superior Court with directions to dismiss the action. Id. at 708.

So ordered.